Citation Nr: 1106593	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
benefits for a dependent spouse in the amount of $6348.00 was 
properly created.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  A September 1999 rating decision implemented a Board decision 
which granted service connection for breathing problems, 
including asthma; a 30 percent rating was assigned (which has 
since been increased to 100 percent) and the Veteran was notified 
that she was being paid as a single veteran.  

2.  In October 1999, the Veteran provided a VA Form 21-686c, 
Declaration of Status of Dependents, in which she listed her 
spouse, also a veteran, as her dependent.  

3.  In January 2000, the RO informed the Veteran that her benefit 
payments were increased to include additional benefits for her 
dependent spouse; she was furnished a VA form 21-8764 which 
essentially informed the Veteran to provide VA with prompt notice 
of any changes in her dependency status.

4.  In March 2001 and October 2005 notices, the RO again told the 
Veteran to provide VA with prompt notice of any changes in her 
dependency status.

5.  In an October 2005 rating decision, the Veteran was awarded 
aid and attendance benefits for her spouse.  

6.  The Veteran's spouse died in May 2006 and she prompt notified 
VA of his death; she was awarded VA burial benefits for her 
spouse in September 2006.  

7.  In February 2008, the Veteran was sent a letter from the RO 
which informed her that she was receiving additional benefits for 
her spouse and that she should notify VA of her dependency 
status.  

8.  The Veteran replied to the February 2008 letter that her 
spouse had died in May 2006.

9.  Based on the Veteran's response, the RO retroactively reduced 
her VA award to reflect her spouse's death and the change in her 
dependency status; that action resulted in the creation of an 
overpayment in the amount of $6348.00.

10.  The award of the additional benefits for the Veteran's 
spouse after his death was based on VA administrative error.


CONCLUSION OF LAW

The overpayment arising from the retroactive discontinuance of 
the Veteran's additional compensation for her dependent spouse 
was not a properly created debt, and thus the overpayment in the 
amount of $6348.00 is not a valid debt.  38 U.S.C.A. § 
5112(a)(b)(9-10), 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.500(a)(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, VCAA notification 
requirements do not apply in waiver cases.  Barger v. Principi, 
16 Vet. App. 132, 138 (2002).

In an August 1999 decision, the Board granted the Veteran service 
connection for breathing problems, including asthma.  A September 
1999 rating decision implemented the Board decision and a 30 
percent rating was assigned.  The Veteran was notified of this 
decision and was also notified that she was being paid as a 
single veteran.  

In October 1999, the Veteran provided a VA Form 21-686c, 
Declaration of Status of Dependents, in which she listed her 
spouse, also a veteran, as her dependent.  

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for each 
dependent.  38 U.S.C.A. § 1115.  The additional allowance is 
payable from the effective date of the rating if proof of 
dependency is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f). 

In January 2000, the RO informed the Veteran that her benefit 
payments were increased to include additional benefits for her 
dependent spouse.  She was furnished a VA form 21-8764 which 
essentially informed the Veteran to provide VA with prompt notice 
of any changes in her dependency status.

In December 2000, the Veteran's disability rating for breathing 
problems, including asthma was increased to 100 percent.  In 
March 2001 and October 2005 notices, the RO again told the 
Veteran to provide VA with prompt notice of any changes in her 
dependency status.

In an October 2005 rating decision, the Veteran was awarded aid 
and attendance benefits for her spouse.  

The Veteran's spouse died in May 2006 and she prompt notified VA 
of his death.  She was awarded VA burial benefits for her spouse 
in September 2006.  

In February 2008, the Veteran was sent a letter from the RO which 
informed her that she was receiving additional benefits for her 
spouse and that she should notify VA of her dependency status.  
The Veteran replied to the February 2008 letter that her spouse 
had died in May 2006.  Based on the Veteran's response, the RO 
retroactively reduced her VA award to reflect her spouse's death 
and the change in her dependency status.  That action resulted in 
the creation of an overpayment in the amount of $6348.00.

In order for the Board to determine that the overpayment was not 
properly created, it must be established that the Veteran was 
legally entitled to the benefits in question or, if there was no 
legal entitlement, then it must be shown that VA was solely 
responsible for the Veteran being erroneously paid benefits.  
Sole administrative error connotes that the Veteran neither had 
knowledge of nor should have been aware of the erroneous award.  
Further, neither the Veteran's actions nor his or her failure to 
act must have contributed to payment pursuant to the erroneous 
award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); 
Jordan v. Brown, 10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (Court) 
noted that, "[s]tated another way, when an overpayment has been 
made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be made 
retroactive to form an overpayment debt owed to VA from the 
recipient of the erroneous award."  Erickson v. West, 13 Vet. 
App. 495, 499 (2000).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits in excess of the amount 
to which he or she was entitled. 38 C.F.R. § 1.962 (2010).

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, misunderstanding 
of controlling regulations or instructions, or misapplication of 
law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Based on the arguments proffered by the Veteran and the facts of 
this case, the determinative question is whether the overpayment 
was created solely by VA administrative error which would thereby 
warrant a finding that there is no valid debt.  Given the facts 
of this case, it is clear that VA was at fault in the creation of 
the debt.  

The Veteran promptly notified the RO of her spouse's death.  The 
RO clearly received that notification since burial benefits were 
awarded, as her spouse was also a veteran.  The RO indicated that 
while "it is acknowledged that the Veteran's husband's death was 
reported under his VA file number, there is no record that she 
notified the VA of his death to remove him from her benefits, 
which are under her file number.  It is again pointed out to the 
veteran that her VA records and her husband's VA records are 
separate and they have separate and distinct file/claim 
numbers."  As indicated by the RO, both the Veteran's and her 
spouse's claims file numbers are based on their Social Security 
numbers.  When the Veteran applied for additional benefits for 
her spouse, she furnished his Social Security number, which she 
was clearly aware was also his claims file number.  Thus, it is 
reasonable that she expected VA to know that her spouse was also 
a veteran since VA would have record of his claims file number 
and she had given the same in conjunction with her claim.  
Further, the Board points out that the Veteran was receiving aid 
and attendance for her husband, on her file number.  Thus, it is 
also reasonable for the Veteran to expect that VA was aware of 
the overlap of each of their statuses as veterans.  When she 
promptly notified VA of his death, it was thereby reasonable for 
her to expect VA to remove him from her award as VA was made 
aware of his death and she expected that VA would have known that 
she was receiving benefits for him, including aid and attendance.  
The Board also find reasonable her statement that she was unaware 
that she was getting additional benefits for him at that point, 
since she was getting aid and attendance, and it is reasonable to 
find that she believed that those were her benefits for her 
spouse.  The Board does not find the fact that she did not state 
"remove him from my award" to have been the crucial point in 
this case, since she reported that he was dead and had been told 
in VA notices to report changes in dependency status.  That type 
of notification by her was clearly a change in dependency status.  

In sum, the Veteran properly notified VA of her spouse's death.  
Even though she did so under his claims file number, VA had been 
made aware that he was her spouse and of his Social Security 
number through her earlier dependency form.  At no time was she 
told that since her spouse was also a veteran, that separate and 
distinct notices under both of their individual file numbers 
would be necessary.  VA should have discontinued the additional 
benefits for a spouse and the aid in addition to the attendance 
benefits.  Thus, the overpayment of VA benefits for a dependent 
spouse in the amount of $6348.00 was not properly created and the 
debt in invalid.


ORDER

The overpayment of VA benefits for a dependent spouse in the 
amount of $6348.00 was not properly created and the debt in 
invalid.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


